Facts sufficient to constitute a cause of action are set forth in the complaint. The plaintiff showed in its pleading that it has complied with section 876-a of the Civil Practice Act. Order granting defendants' motion to dismiss the amended complaint unanimously reversed, with twenty dollars costs and disbursements, and said motion denied, with leave to the defendants to answer within ten days after service of order upon payment *847of said costs. Order denying plaintiff’s motion for a temporary injunction unanimously affirmed, with leave to renew upon proper moving papers. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.